ORDER

PER CURIAM.
Appellant, James Brooks Newbill, appeals from the trial court’s order modifying the parties’ decree of dissolution and awarding respondent attorneys’ fees. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears and no jurisprudential purpose would be served by a written opinion. Respondent’s motion to supplement the record on appeal, motion regarding mootness and motion to strike portions of appellant’s reply brief are denied. The judgment is affirmed in accordance with Rule 84.16(b).